January 2, 2008
 
Benda Pharmaceutical, Inc.
Sunny New World Tower, 25th Floor, Room 13
231 Xin Hua Road, Jianghan District
Wuhan, Hubei Province, PRC 430015
 

Attention:
Wan Yi Qing

Title:
Chairman and Chief Executive Officer



Dear Wan Yi Qing:


We are pleased that Benda Pharmaceutical, Inc. (the “Company”) has selected CRT
Capital Group LLC (“CRT”) to act as its lead financial advisor in connection
with reviewing the Company’s strategic and capital market alternatives,
including exploration of any merger or acquisition, joint venture, divestiture,
spin-off, financing or other strategic or capital market transaction (each, a
“Transaction”) that the Company may choose to pursue. This letter (this
“Engagement Letter”) sets forth the terms of CRT’s financial advisory engagement
(the “Engagement”).


1.
Engagement. The Company hereby engages CRT to act as its lead financial advisor
with respect to the advisory services set forth in paragraph 2 below. The
parties acknowledge that (i) there can be no assurance that a Transaction will
be completed and (ii) this Engagement Letter is solely for the use of the
parties hereto and may not be relied on by any third party.



2.
Advisory Services. CRT shall provide such financial advice and assistance as the
Company may reasonably request in connection with a review and, if applicable,
and subject to future further engagement of CRT by the Company to effect a
specific Transaction, the implementation of its strategic and capital markets
alternatives. Such services may include, among other things, the following:

 

 
(a)
investigating the business, properties, operations and prospects of the Company;

 

 
(b)
assisting the Company in identifying its strategic and financial alternatives;

 

 
(c)
assisting the Company in defining and implementing its strategic and financial
objectives;

 

 
(d)
reviewing the Company’s strategic and capital market plans and identifying and
evaluating potential Transactions to give effect thereto;


 
 

--------------------------------------------------------------------------------

 
 
Benda Pharmaceutical, Inc.
January 2, 2008
Page 2
 

 
(e)
creating such financial models, valuation analyses and other analytical tools,
as well as such written summaries or presentation materials, as may be necessary
in connection with any of the foregoing;

 

 
(f)
assisting the Company in analyzing, planning and, on a preliminary basis,
structuring any proposed Transaction;

 

 
(g)
identifying potential investors in any Transaction;

 

 
(h)
identifying potential counterparties in any Transaction;

 

 
(i)
assisting the Company in enhancing its institutional profile with the investor
community (e.g., non-deal marketing and expanding the Company’s equity and
scientific research coverage, etc.);

 

 
(j)
advising the Company of its capital markets alternatives for improving the
trading dynamics for its common stock (e.g., market making opportunities and
potential future listings on securities exchanges); and

 

 
(k)
assisting the Company in establishing an investor relations office in New York,
New York, to support the Company’s capital market initiatives.



3.
Retainer. As partial compensation for services to be rendered hereunder by CRT,
the Company agrees to issue to CRT, upon signing of this Engagement Letter, a to
be determined number of stock purchase warrants (collectively, the “Retainer
Stock Purchase Warrants” and individually, a “Retainer Stock Purchase Warrant”)
with a total economic value equal to $400,000 (the “Non-Cash Retainer Fee”).
Each Retainer Stock Purchase Warrant shall be entitled to purchase one share of
the Company’s common stock, expire five years from the date of issuance, have an
exercise price equal to the closing share price on the date this Engagement
Letter is executed and be exercisable at any time after issuance on a cashless
basis. For purposes of determining the specific number of Retainer Stock
Purchase Warrants to be issued in connection with the Non-Cash Retainer Fee, the
value of a Retainer Stock Purchase Warrant shall be determined using Bloomberg’s
warrant valuation model with an assumed volatility for the Company’s common
stock equal to 30%. A print out of the Bloomberg warrant valuation model output
valuing a Retainer Stock Purchase Warrant with the terms set forth in this
Section 3 and using the closing price of the Company’s common stock on the date
of this Engagement Letter and 30% volatility has been attached for purposes of
determining the number of Retainer Stock Purchase Warrants to be issued.



In the event that the Company raises any new capital or consummates any M&A
transaction as described in Section 4 (a “Future Transaction”) resulting in a
cash fee payable to CRT, CRT will credit $200,000 of economic value (which
represents fifty percent of the economic value of the Non-Cash Retainer Fee)
against any such cash fee for a Future Transaction.
 
4.
Engagement for Future Transactions. During the term of the Engagement and for a
period of 12 months following the termination of this Engagement Letter, if the
Company proposes to raise any new capital (as defined below) or engage in any
M&A transaction (as defined below), then the Company shall give CRT notice of
its intention to engage in such Transaction and an irrevocable, preferential
right of first refusal to act as the Company’s lead managing underwriter, lead
placement agent or lead financial advisor, as the case may be, and agree to
negotiate an engagement pursuant thereto and as further specified below:


 
 

--------------------------------------------------------------------------------

 


Benda Pharmaceutical, Inc.
January 2, 2008
Page 3
 

 
(a)
Capital Raises. If the Company raises new capital in debt (including without
limitation equity-linked debt) or equity securities (in any case, the
“Securities”), it is contemplated that, in connection with any Transaction, the
Company and CRT, as lead managing underwriter or lead placement agent, will
enter into an underwriting or placement agent agreement (in either case, the
“Underwriting Agreement”) in form and in substance satisfactory to CRT, the
Company and their respective counsel. The precise amount, terms and rights of
the Securities will be determined after discussion between the Company and CRT
immediately prior to any offering.



CRT’s compensation for capital raising transactions will be as follows:



 
i.
In the case where the Company raises non-equity linked debt securities, the
Underwriting Agreement will provide, among other things, that CRT will purchase
the debt from the Company at a 5% discount from the stated aggregate principal
amount of the debt securities, provided that in the event the offering of debt
securities takes the form of a placement in lieu of an underwriting, CRT shall
be paid a placement fee in cash upon consummation of the offering in an amount
equal to 5% of the aggregate principal amount of debt securities sold in the
offering.




 
ii.
In the case where the Company raises equity or equity-linked securities, the
Underwriting Agreement will provide, among other things, that CRT will purchase
the equity or equity-linked securities from the Company at a 6% discount to the
aggregate gross proceeds of the equity or equity-linked securities sold in the
offering, provided that in the event the offering of equity or equity-linked
securities takes the form of a placement in lieu of an underwriting, CRT shall
be paid a placement fee in cash equal to 6% of the aggregate gross proceeds of
the equity or equity-linked securities sold in the offering and, in both the
case of an underwriting or a placement, will also be issued by the Company stock
purchase warrants (in either case, the “Underwriter Stock Purchase Warrants”) to
purchase shares of the Company’s common stock representing 8% of the number of
shares underlying the equity and equity-linked securities sold in the offering.



The Underwriter Stock Purchase Warrants will have a term of five years and an
exercise price equal to the lowest price paid by investors in the equity or
equity-linked offering. The Underwriter Stock Purchase Warrants shall, among
other things: (i) be transferable to any affiliate, including officers and
directors, of CRT, (ii) permit exercise on a cashless basis, (iii) grant CRT
registration rights equal to those granted to investors in the equity or
equity-linked offering, and (iv) contain such other terms, including
anti-dilution provisions, as are customarily included in warrants of similar
type.

 
 

--------------------------------------------------------------------------------

 
 
Benda Pharmaceutical, Inc.
January 2, 2008
Page 4
 

 
(b)
M&A Transactions. If the Company engages in any M&A transaction (including
without limitation acquisition of assets or capital stock of another company,
merger, divestiture or spin-off), it is contemplated that, in connection with
any Transaction, the Company and CRT, as lead financial advisor, will enter into
an advisory agreement (“Advisory Agreement”) specific to such transaction in
form and in substance satisfactory to CRT, the Company and their respective
counsel. The Advisory Agreement will provide, among other things, for an
advisory success fee in an amount to be mutually agreed for each transaction,
such advisory success fee to be negotiated pursuant to provisions for customary
fees for transactions of similar size and nature for CRT and the investment
banking industry.



5.
Finders’ Fee. The Company represents that there are no third party claims for
services in the nature of a finder’s fee with respect to a Transaction.



6.
Expenses. The Company will bear all of its expenses in connection with the
services to be provided under this Engagement Letter, including without
limitation counsel and accounting fees and roadshow expenses, if any. In
addition, the Company shall promptly, upon request therefore, reimburse CRT for
all reasonable expenses (including without limitation fees and expenses of
counsel, CRT BioMed LLC, any experts or consultants engaged by CRT in connection
with performing its obligations hereunder and all travel, lodging, meals,
mailing, telephone, due diligence and all other out-of-pocket expenses) incurred
by CRT in connection with CRT’s engagement hereunder.



7.
Due Diligence. The Company will make available to CRT and its counsel all
material information regarding the Company and its officers, directors and
stockholders.



8.
Termination. Each of the Company and CRT may terminate this Engagement Letter
upon five business days written notice to the other party at any time after the
earlier or i) a Future Transaction or ii) July 2, 2008 (the “Termination Date”);
provided that the Company shall pay to CRT all fees earned pursuant to this
Engagement Letter through the Termination Date. In the event that the Company
consummates a Transaction substantially similar to Transactions discussed with
CRT herein within 12 months of the Termination Date, the Company will pay CRT
the compensation with respect to any such Transaction provided in paragraphs 3
and 4 above (unless CRT terminates this Engagement Letter prior thereto, in
which event no such compensation shall be payable to CRT). The Company's
obligations with respect to all fees and expenses due and payable to CRT
pursuant to the terms set forth herein shall survive any termination of CRT's
engagement hereunder.



9.
Indemnification. The Company shall indemnify CRT pursuant to the terms and
conditions set forth in Addendum I, which is hereby incorporated by reference.



10.
Governing Law; Jurisdiction; Amendment; Headings. This Engagement Letter shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be fully performed therein, without
regard to conflicts of law principles. Each party hereby consents to submit to
the jurisdiction of the courts of the United States of America located in the
Southern District of New York. This Engagement Letter may not be modified or
amended except in a writing duly executed by the parties hereto. The section
headings in this Engagement Letter have been inserted as a matter of convenience
of reference and are not part of this Engagement Letter.


 
 

--------------------------------------------------------------------------------

 

Benda Pharmaceutical, Inc.
January 2, 2008
Page 5
 
11.
Counterparts. For the convenience of the parties, this Engagement Letter may be
executed in any number of counterparts, each of which shall be, and shall be
deemed to be, an original instrument, but all of which taken together shall
constitute one and the same Engagement Letter.



[The remainder of this page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 


If the foregoing correctly sets forth our understanding, please sign this
Engagement Letter and return it to CRT.


Very truly yours,


CRT CAPITAL GROUP LLC
                   
By:
/s/ George Bickerstaff
 
Name:
George Bickerstaff
 
Title:
Managing Director
 

 
 
Accepted and agreed as of the first date written above:


BENDA PHARMACEUTICAL, INC.
                   
By:
/s/ Yiqing Wan
 
Name:
Yiqing Wan
 
Title:
President
 

 
 
 

--------------------------------------------------------------------------------

 


ADDENDUM I
 
This Addendum I is attached to and incorporated by reference into the foregoing
engagement letter (the “Engagement Letter”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Engagement Letter.
 
The Company hereby agrees to indemnify and hold harmless CRT and its affiliates,
and the respective directors, officers, partners, members, controlling persons
(within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934, as amended), agents, counsel
and employees of CRT or any of its affiliates (CRT and each such other person or
entity being referred to individually as an “Indemnified Person” and,
collectively, as “Indemnified Persons”), to the full extent lawful, from and
against any and all claims, liabilities, losses, damages, penalties, judgments,
awards and expenses incurred by any Indemnified Person (including fees and
disbursements of counsel) which (A) relate to or arise out of (i) actions taken
or omitted to be taken (including any untrue statements made or alleged to have
been made or any statements omitted or alleged to have been omitted, whether in
connection with any information or materials prepared by or for the Company or
CRT or any other oral or written statements) by the Company, its affiliates,
directors, employees or agents, or (ii) actions taken or omitted to be taken by
an Indemnified Person with the Company's consent or in conformity with its
instructions or its actions or omissions, or (B) otherwise relate to or arise
out of CRT's activities on the Company's behalf in connection with the
Engagement Letter (collectively, “Damages”). In addition, the Company will
reimburse CRT and any other Indemnified Person for all costs and expenses,
including counsel fees and disbursements, as they are incurred, in connection
with investigating, preparing and defending any action, formal or informal
claim, investigation, inquiry or other proceeding (collectively, “Action”),
whether or not in connection with pending or threatened litigation, caused by or
arising out of or in connection with CRT acting pursuant to the Engagement
Letter, whether or not CRT or any Indemnified Person is named as a party thereto
and whether or not any liability results therefrom; provided the Company shall
have the right to review and comment upon such Indemnified Person’s selection
and retention of counsel. The Company will not, however, be responsible for any
Damages pursuant to clause (B) above which are finally judicially determined by
a court of competent jurisdiction (not subject to further review) to have
resulted primarily from CRT's willful misconduct or gross negligence. The
Company also agrees that neither CRT nor any other Indemnified Person shall have
any liability to the Company for or in connection with such engagement except
for any such liability for Damages incurred by the Company which are finally
judicially determined by a court of competent jurisdiction (not subject to
further review) to have resulted primarily from CRT's willful misconduct or
gross negligence.


The Company will not, without CRT's prior written consent, settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
Action in respect of which indemnification may be sought hereunder (whether or
not any Indemnified Person is a party thereto) unless such settlement,
compromise, consent or termination includes an unconditional release of each
Indemnified Person from all Damages arising out of such Action.

 
 

--------------------------------------------------------------------------------

 


In order to provide for just and equitable contribution, if a claim for
indemnification is made pursuant to these provisions, but it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal)
that such indemnification is not available for any reason even though the
express provisions hereof provide for indemnification in such case, then the
Company, on the one hand, and CRT on the other hand, shall contribute to such
Damages for which such indemnification or reimbursement is held unavailable in
such proportion as is appropriate to reflect the relative benefits to the
Company and its shareholders and creditors, on the one hand, and CRT on the
other hand, in connection with the actions contemplated by the engagement,
subject to the limitation that in any event the aggregate contribution of CRT
and all Indemnified Persons to all Damages to which contribution is available
hereunder shall not exceed the amount of fees actually received by CRT pursuant
to the Engagement Letter. For the purposes of this agreement, the relative
benefits to the Company and its shareholders and creditors, on the one hand, and
CRT, on the other hand, of the Engagement shall be deemed to be in the same
proportion as (a) the total value paid or contemplated to be paid or received or
retained or contemplated to be received or retained by the Company and its
shareholders and creditors in the transaction or transactions that are the
subject of the Engagement, whether or not any such transaction is consummated,
bears to (b) the fees paid or contemplated to be paid to CRT under the
Engagement Letter.


The foregoing right to indemnity and contribution shall be in addition to any
rights that CRT or any other Indemnified Person may have at common law or
otherwise and shall remain in full force and effect following the completion or
any termination of CRT's engagement and shall be binding on and inure to the
benefit of the successors, assigns, heirs and personal representatives of the
Company and CRT and any other Indemnified Party.

 
 

--------------------------------------------------------------------------------

 


